Exhibit 10.7

 

[g97041kwi001.gif]

Loan No. 901000544 UNCONDITIONAL GUARANTY THIS UNCONDITIONAL GUARANTY (this
“Guaranty”) is made this 3rd day of April, 2013, by GTJ REALTY, LP, a Delaware
limited partnership (“Guarantor”) to and for the benefit of GENWORTH LIFE
INSURANCE COMPANY, a Delaware corporation (“Lender”). BACKGROUND WU/LH 300
AMERICAN L.L.C., a Delaware limited liability company, and WU/LH 500 AMERICAN
L.L.C., a Delaware limited liability company (collectively, “Borrower”) have
applied to Lender for a loan (the “Loan”) in the principal amount of FIFTEEN
MILLION ONE HUNDRED THOUSAND DOLLARS ($15,100,000.00). The Loan will be
evidenced by a Promissory Note (the “Note”) in the Loan amount and will be
secured by a Mortgage, Assignment of Rents and Leases, and Security Agreement
(the “Mortgage”) on real property located in Morris County, New Jersey, commonly
described as 300 and 500 American Road, Morris Plains, New Jersey 07950. An
Environmental Indemnity (the “Environmental Indemnity”) has also been executed
by Borrower and Guarantor in connection with the Loan. The Note, the Mortgage
and all other documents (other than the Environmental Indemnity) executed in
connection with the Loan are hereinafter collectively referred to as the “Loan
Documents.” All moneys due or which may become due under the Loan Documents, or
any of them, and the due and punctual performance and observance of all the
other terms, covenants and conditions of the Loan Documents, whether according
to the present terms of the Loan Documents or at any earlier or accelerated date
or dates as provided therein, or pursuant to any extension of time, or to any
change or changes in the terms, covenants and conditions of the Loan Documents,
are hereinafter collectively referred to as the “Indebtedness.” The Loan is
conditioned upon Guarantor’s execution and delivery to Lender of this Guaranty.
NOW, THEREFORE, in consideration of benefits to Guarantor from Borrower, the
receipt and sufficiency of which are hereby acknowledged by Guarantor, and to
induce Lender to make the Loan to Borrower, Guarantor agrees as follows: 1.
Unconditional Guaranty of Payment. (a) Guarantor unconditionally, absolutely and
irrevocably guarantees the due and punctual payment of all moneys due or which
may become due to Lender by Borrower in connection with the Loan for any and all
claims, demands, damages, losses, liabilities, fines, penalties, fees, liens,
costs and expenses, including attorneys’ fees, suffered or incurred by Lender on
account of or in connection with: (i) Waste committed or knowingly permitted to
the property encumbered by the Mortgage, or fraud or willful misrepresentation
committed by Borrower; (ii) The retention by Borrower of any rental income or
other income arising with respect to the property encumbered by the Mortgage
collected by Borrower after the occurrence of an “Event of Default,” as that
term is defined in the Note and prior to the cure (if any) of such default, to
the extent that any such retained income is not used to pay capital or operating
expenses of said property; (iii) The retention of security deposits or other
deposits made by tenants of the property encumbered by the Mortgage which are
not paid to tenants when due or transferred to Lender or any other party
acquiring the property at a foreclosure sale or any transfer in lieu of
foreclosure; (iv) The removal or disposition by Borrower of any personal
property or fixtures encumbered by the Mortgage which are not replaced as
required by the Mortgage;

 


[g97041kwi002.gif]

 (v) The misapplication by Borrower of any proceeds under any insurance policies
or awards resulting from condemnation or the exercise of the power of eminent
domain or by reason of damage or destruction to any portion of the property
encumbered by the Mortgage or any building or buildings located thereon; (vi)
Any property taxes or assessments which accrue prior to the earlier of (i)
Lender, its nominee or any bidder at a foreclosure sale taking title to the
property encumbered by the Mortgage or (ii) Borrower’s tender to Lender of a
deed to the property encumbered by the Mortgage in recordable and insurable
form; (vii) Borrower’s failure to maintain in full force and effect hazard,
liability and other insurance coverages as required by the Mortgage; (viii) Any
breach of covenant, breach of warranty or misrepresentation by Borrower under
the Mortgage or any of the other Loan Documents with respect to hazardous, toxic
and dangerous wastes, substances and materials. (b) Upon and at all times
following the occurrence of any Full Recourse Event (as defined below),
Guarantor unconditionally, absolutely and irrevocably fully guarantees the due
and punctual payment of the principal and interest of the Note and the due and
punctual payment, performance and observance of all other Indebtedness. (c) As
used herein, the term “Full Recourse Event” means: (i) The encumbrance of the
property encumbered by the Mortgage or any part thereof or interest therein by
any consensual lien or encumbrance other than that of the Mortgage, without
Lender’s prior written consent; provided, however, that, for purposes of this
clause (i), the lien or encumbrance of general property taxes or special
assessments or of persons supplying labor or materials to or in connection with
said property shall not be deemed to be consensual in nature; or (ii) The sale
(by contract or otherwise), conveyance or other transfer of the property
encumbered by the Mortgage or any part thereof or interest therein, without
Lender’s prior written consent; or (iii) The filing of any bankruptcy or
insolvency proceeding by Borrower. This is a guaranty of payment, not of
collection. If the amount outstanding under the Loan or any other moneys due or
which may become due under the Note or any of the other Loan Documents is
determined by a court of competent jurisdiction, that determination shall be
conclusive and binding on Guarantor, regardless of whether Guarantor was a party
to the proceeding in which such determination was made or not. 2.
Acknowledgements, Representations And Warranties. (a) Guarantor acknowledges and
agrees that: (i) Guarantor either has reviewed, or has had an opportunity to
review, the Loan Documents, and is otherwise fully familiar with the terms of
the Loan; (ii) This Guaranty constitutes an obligation to Lender which is
separate and distinct from the obligation of Borrower to Lender under the Loan
Documents; (iii) Guarantor is signing this Guaranty as an inducement to Lender
to make the Loan, and further acknowledges that Lender would not make the Loan
without this Guaranty. (b) Guarantor represents and warrants to Lender as
follows: 2

 


[g97041kwi003.gif]

(i) Guarantor is either financially interested in Borrower or will receive other
benefits from Borrower as a result of this Guaranty; and (ii) If Guarantor is
married, this Guaranty is made on behalf’ of and shall bind Guarantor and his or
her marital community. 3. Waivers By Guarantor And Rights Of Lender. Guarantor
agrees that Lender may deal exclusively with Borrower in all matters relating to
the Loan without notice to or the approval of Guarantor. It is intended that,
subject to the limitations of paragraph 1 above, Guarantor shall remain
unconditionally, absolutely and irrevocably liable hereunder for payment and
performance of the Indebtedness regardless of any act or omission which might
otherwise directly or indirectly result, by operation of law or otherwise, in
the discharge or release in whole or in part of Borrower, Guarantor or any other
person, or the discharge, release or impairment of any collateral (the
“Collateral”) now or hereafter held as security for any of the obligations under
the Loan Documents or this Guaranty. Without limiting the generality of the
foregoing, Guarantor hereby waives the following and agrees that Lender may do
or fail to do any of the following one or more times, without notice to or the
approval of Guarantor, all without diminishing, altering or otherwise affecting
the unconditional, absolute and irrevocable liability of Guarantor hereunder:
(a) Guarantor waives notice of Lender’s acceptance of this Guaranty; (b)
Guarantor waives notice of Lender’s advances of Loan funds, extension of credit
to Borrower and any payment of obligations of Borrower; (c) Guarantor waives
notice of default under the Loan Documents; (d) Lender may extend, renew,
accelerate or otherwise change the time for payment and performance of any of
Borrower’s obligations under the Loan Documents and may otherwise modify and
change the terms, conditions and covenants of the Loan Documents, including
without limitation increase or decrease of the rate of interest on the Loan,
provided, however, that nothing in this clause (d) is intended to grant Lender
the right to make any such modification or change without the approval of
Borrower unless Lender has the right to do so without Borrower’s approval under
the Loan Documents or as a matter of law; (e) Lender may release Borrower, any
Guarantor or any other person now or hereafter having any liability under the
Loan Documents; (f) Lender may take and hold Collateral for payment and
performance of the Indebtedness, and may release, surrender, substitute, take
additional, or exchange, any such Collateral Lender now holds or may later
acquire; (g) Lender does not have to marshal assets and may direct the order or
manner of sale of the Collateral as Lender in its discretion may determine; (h)
Lender may apply any money or Collateral to the repayment of any obligations due
to Lender under the Loan Documents in any order Lender in its discretion may
determine; (i) Lender may forbear from pursuing Borrower, any other guarantor or
any other person, or forbear from foreclosing or otherwise realizing upon any
Collateral or other guaranty; (j) Lender may impair or fail to perfect a
security interest in any Collateral; (k) Lender may sell Collateral in any
manner Lender in its discretion may determine, without notice to Guarantor and
whether or not such sale is commercially reasonable; 3

 


[g97041kwi004.gif]

(I) Guarantor waives any defense arising out of the absence, impairment, or loss
of any or all rights of recourse, reimbursement, contribution, subrogation or
any other right or remedy of Guarantor against Borrower, any other guarantor, or
any other person to recover amounts which Guarantor is obligated to pay under
this Guaranty; (m) Guarantor waives any defense based upon election of remedies
and any anti-deficiency statute, it being intended that this Guaranty shall
survive any and all realization upon Collateral. Such waiver shall include
without limitation any defense that a foreclosure of Collateral, whether
judicial or nonjudicial, discharged Guarantor’s obligations under this Guaranty;
(n) Guarantor waives any defense arising by reason of any invalidity,
ineffectiveness or unenforceability of all or any portion of the Loan Documents
or on the basis of any other defense (other than full payment in cash of any
monetary obligation or full performance of any other obligation) available to
Borrower, any other guarantor or any other person; (o) Guarantor waives any
defense arising out of lack of diligence or out of delay in enforcement,
collection or realization under the Loan Documents; (p) Guarantor waives demand
for payment, demand for performance, notice of non-payment, notice of
non-performance, presentment, protest, notice of dishonor, and indulgences and
notices of every other kind; and (q) Guarantor hereby expressly waives: (i) any
defense arising because of Lender’s election, in any proceeding instituted under
the Federal Bankruptcy Code, of any application of Section 1111(b)(2) of the
Federal Bankruptcy Code; and (ii) any defense based on any borrowing or grant of
a security interest under Section 364 of the Federal Bankruptcy Code. 4.
Lender’s Right Not To Proceed Against Borrower. Other Person Or Collateral:
Lender’s Remedies. This Guaranty may be enforced against Guarantor without
attempting to collect (or without exhausting its efforts to collect) from
Borrower, any other guarantor or any other person who may be liable for
Borrower’s obligations, and without attempting to enforce (or exhausting its
efforts to enforce) Lender’s rights in any Collateral. Lender may exercise its
remedies available under this Guaranty and the Loan Documents and available at
law and in equity in such order as Lender in its discretion may determine.
Lender may join Guarantor in any suit in connection with the Loan Documents or
may proceed against Guarantor in a•separate action. If suit, sale, foreclosure
or other remedy is availed of, only the net proceeds therefrom, after deducting
all charges and expenses of any kind and nature whatsoever, shall be applied to
the reduction of the Indebtedness, and Lender shall not be required to institute
or prosecute proceedings to recover any deficiency as a condition of payment
under or enforcement of this Guaranty. At any sale of Collateral, Lender may, at
its discretion, purchase all or any part of such Collateral and apply against
the amount bid therefor an equal amount of the indebtedness. 5. Bankruptcy And
Assignment Of Rights. Guarantor’s obligation to make payment under the terms of
this Guaranty shall not be impaired, modified, changed, released or limited in
any manner by any impairment, modification, change, release, defense or
limitation of the liability of Borrower or of a receiver, trustee, debtor in
possession or estate under any bankruptcy, receivership or insolvency
proceeding. If any payment made by Borrower is reclaimed in a bankruptcy or
receivership proceeding, Guarantor shall, subject to the limitations of
paragraph 1 above, pay to Lender the dollar amount of the reclaimed. Guarantor
hereby assigns to Lender all rights Guarantor may have in any proceeding
involving Borrower under any federal bankruptcy act or state receivership
proceedings, whether or not such rights relate to this Guaranty. Such assignment
shall not diminish, alter or otherwise affect Guarantor’s liability under this
Guaranty. 6. Guarantor’s Duty To Keep Informed Of Borrower’s And Others’
Financial Condition. Guarantor is now adequately informed of Borrower’s
financial condition. Guarantor has established adequate means of obtaining, and
will obtain from Borrower in the future, all financial and other information
regarding Borrower, any other 4

 


[g97041kwi005.gif]

guarantor, any other person and the Loan as is deemed appropriate by Guarantor.
Lender shall have no obligation, now or in the future, to provide any such
information to Guarantor. 7. Survival of Certain Indemnities and Obligations.
Guarantor acknowledges that, to the extent permitted by law, certain obligations
of Borrower under the Loan Documents, including without limitation indemnity
obligations relating to hazardous substances, shall survive payment of the
Indebtedness and foreclosure of Collateral. Guarantor covenants and agrees that,
to the extent permitted by law and subject to the limitations of paragraph 1
above, Guarantor’s guaranty of such obligations of Borrower shall also survive
payment of the Indebtedness and foreclosure of Collateral. 8. Waiver Of Right Of
Subrogation. Until the Indebtedness shall have been paid and performed in full,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which Lender now has or may hereafter have against Borrower,
any other guarantor or any other person, and waives any benefit of, and any
right to participate in, any of the Collateral. 9. Subordination Of Debt. Any
debt of Borrower now or hereafter held by Guarantor is hereby subordinated to
the Indebtedness, and such debt, if Lender so requests, shall be collected,
enforced and received by Guarantor as trustee for Lender and be paid over to
Lender on account of the Indebtedness, but without reduction or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.
10. Collection Expenses. Guarantor agrees to reimburse Lender on demand for all
reasonable legal fees and other costs and expenses incurred by Lender in
collecting, enforcing or defending this Guaranty, together with interest thereon
from date of disbursement at the default rate of interest stated in the Note.
Such fees, costs and expenses shall include those incurred with or without suit
and those incurred at or in preparation for any trial, appeal or review, or in
any proceedings under any present or future federal bankruptcy act or state
receivership law and any post-judgment collection proceedings. 11. Payment Of
Loan: Effect Of Bankruptcy. Except as otherwise provided in paragraphs 3 and 7
above, this Guaranty shall terminate upon payment and performance in full of the
Indebtedness; provided, however, that, subject to the limitations of paragraph 1
above, it shall be automatically reinstated if any payment is reclaimed in a
bankruptcy or receivership proceeding, until Guarantor pays Lender the amount
reclaimed or the amount is otherwise paid to Lender and is not subject to
further reclamation. 12. Financial Statements: Credit Reports. Guarantor will
furnish to Lender, within twenty (20) days after Lender’s request therefor, a
complete and current financial statement, in reasonable detail and certified as
correct by Guarantor. Guarantor hereby irrevocably authorizes Lender to obtain
credit reports on Guarantor on one or more occasions during the term of the
Loan. 13. Binding Effect. This Guaranty shall be binding upon and enforceable
against Guarantor, Guarantor’s legal representatives, successors and assigns,
and shall inure to the benefit of and may be enforced by Lender and Lender’s
successors and assigns. 14. Assignment. Lender may assign the Loan Documents and
this Guaranty, or any of them, in whole or in part, and may grant participations
therein, without notice to Guarantor and without affecting Guarantor’s liability
under this Guaranty. 15. Construction. Unless some other meaning and intent is
apparent from the context, the plural shall include the singular and vice versa,
and masculine, feminine and neuter words shall be used interchangeably. 16.
Governing Law: Jurisdiction. This Guaranty shall be governed by and construed
according to the laws of the State of New Jersey. Guarantor consents to the
jurisdiction of the courts of the State of New Jersey. 17. Joint And Several
Liability: Independent Obligations. The obligations under this Guaranty of all
persons included within the term “Guarantor” are joint and several. The
obligations of each Guarantor are 5

 


[g97041kwi006.gif]

independent of those of Borrower, any other guarantor and any other person, and
a separate action or actions may be brought and prosecuted against Guarantor, or
any of them, whether action is brought against any other Guarantor, Borrower or
any other person. 18. Entire Agreement: Modifications. This agreement
constitutes the entire understanding between Lender and Guarantor and no course
of prior dealing between the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement or modify the terms
of this Guaranty. This Guaranty may be changed, modified or supplemented only
through a writing signed by Guarantor and Lender. 19. Invalid Provisions. If any
provision of this Guaranty is invalid, illegal or unenforceable, such provision
shall be considered severed from the rest of this Guaranty and the remaining
provisions shall continue in full force and effect as if the invalid provision
had not been included. 20. Seal And Effective Date. This Guaranty is an
instrument executed under seal and is to be considered effective and enforceable
as of the date set forth on the first page hereof, independent of the date of
actual execution. IN WITNESS WHEREOF, Guarantor hereby executes this Guaranty as
of the day and year first above written. GUARANTOR: GTJ REALTY, LP, a Delaware
limited partnership By: GTJ GP, LLC, a Maryland limited liability company,
General Partner By: GTJ REIT, Inc., a Maryland corporation, Manager By: /s/
Louis Sheinker Name: Louis Sheinker Title: President 6

 

 